Citation Nr: 1430759	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-21 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to May 2000.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in an October 2013 video conference hearing, the transcript of which is included in Virtual VA.

Subsequent to the issuance of the April 2013 Statement of the Case, the Veteran submitted additional evidence in November 2013, for which a waiver of initial RO consideration was provided.


FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the Veteran's MDD has more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: anxiety, panic attacks more than once a week, depression, hypervigilance, nightmares, sleep impairment, poor concentration, disorientation, irritability, exaggerated startle response, flashbacks, social withdrawal, and inability to establish and maintain effective relationships.

2.  For the entire increased rating period on appeal, the Veteran's MDD has not more nearly approximated total occupational and social impairment.



CONCLUSION OF LAW

For the entire increased rating period on appeal, the criteria for an increased disability rating of 70 percent, but no higher, for MDD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in December 2009 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores. 

The Board finds that all necessary assistance has been provided to the Veteran. Service treatment records, VA treatment records, VA examinations, and lay statements have been associated with the claims file.  The Veteran and his spouse also provided testimony during the October 2013 Board hearing.  The Veteran was afforded VA examinations in February 2010, January 2013, and February 2013.  The Veteran also submitted a medical opinion from his VA psychiatrist in November 2013.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate for rating purposes as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully address the relevant rating criteria; and contain a discussion of the effects of the Veteran's service-connected MDD on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 


Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Board will discuss in more detail below, symptoms related to the Veteran's MDD are shown to more nearly approximate a 70 percent disability rating for the entire increased rating period on appeal.  Accordingly, the Board finds that a staged rating is not warranted in this case.

The Veteran is in receipt of a 50 percent disability rating for MDD under Diagnostic Code 9434.  A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181   (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.
Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Increased Rating for MDD

The Veteran claims that his service-connected MDD is worse than the current 50 percent evaluation contemplates and contends that a higher evaluation is warranted.

The evidence of record includes a February 2010 VA examination report.  During the evaluation, it was noted that the Veteran had completed a Bachelor of Science degree in 2005 and was scheduled to complete another Bachelor of Science degree in May 2010 in health promotion.  The VA examiner noted that the Veteran was currently interning at a fitness center on a full-time basis.  At the time of the evaluation, there was no evidence of a thought disorder, delusions, hallucinations, suicidal ideation, homicidal ideation, impaired hygiene, memory loss, obsessions, or compulsions.  That notwithstanding, the VA examiner noted that the Veteran experienced panic attacks a few times a week with surges in anxiety and corresponding physical symptoms including sweatiness and disorientation or derealization as well as feeling unfocused.  The VA examiner diagnosed depressive disorder and anxiety disorder.  The VA examiner indicated that the Veteran's condition had not worsened and that his symptoms did not significantly interfere with functioning.  The examiner assigned a GAF score of 55, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

VA treatment records reflect continued treatment for depression and anxiety symptoms.  In July and August 2011 VA treatment sessions, the Veteran reported ongoing symptoms of depression, poor sleep, daytime fatigue, decreased motivation, and low frustration tolerance.  A GAF score of 50 was assigned by the VA psychologist in both treatment sessions, reflective of serious symptoms or any serious impairment in social, occupational or school functioning.  See also VA treatment records dated October 2012 and November 2012 where the Veteran was assigned GAF scores of 50.  In a July 2012 VA treatment record, the Veteran reported poor sleep, nightmares, depression, and anxiety.  The Veteran stated that he wanted to work, but had been unable to hold steady employment for some time.  The VA psychologist assigned a GAF score of 55, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Veteran was afforded another VA examination in January 2013.  During the evaluation, the Veteran reported that the was married in October 2012 and things were "going okay."  He also stated that he had not worked much in 2010 and 2011 due to medical and physical difficulties due to not being able to focus or handle the work.  He said he often called in sick and had trouble focusing on the job.  Symptoms were noted as depression, anxiety, chronic sleep impairment, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran also reported low energy and panic attacks.  The VA examiner stated that the Veteran's MDD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational takes, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  A GAF score of 55 was noted, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In a following February 2013 VA examination, the Veteran stated that he was employed in construction as a laborer.  He stated that he played soccer twice a week, but had limited friends and was not social.  He also reported continued symptoms of sleep impairment and nightmares.  Other symptoms associated with MDD were noted to as anxiety, panic attacks more than once a week, mild memory loss, such as forgetting names or directions, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The VA examiner stated that the Veteran's MDD resulted in occupational and social impairment with reduced reliability and productivity.  His symptoms were described as "moderate to severe."  A GAF score of 51 was noted, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Veteran submitted a statement dated November 2013 from his treating psychiatrist, which noted that the Veteran suffered from symptoms of anxiety, hypervigilance, nightmares, poor sleep, poor concentration, periods of irritability, exaggerated startle response, feeling on guard, and intrusive and ruminative flashbacks and thoughts.  It was noted that the Veteran had lost six jobs in the past 14 months.  The Veteran's inability to work was not related to lack of skill or motivation, but rather, to his unpredictable attendance and work performance when experiencing and exacerbation of his psychiatric symptoms.  The VA psychiatrist also stated that the Veteran found being with people very stressful and had a difficult time trusting others.  He had long periods of social withdrawal, cancelling plans, and not accompanying his wife on planned social outings.  With the exception of his wife, the Veteran was not able to make new friends.  According to the VA psychiatrist, these symptoms had persisted despite numerous medications and non-pharmacological interventions.  The Veteran was noted to have ongoing, disruptive symptoms, rendering him "nearly" totally vocationally and socially impaired.  

During the October 2013 Board hearing, the Veteran and his spouse testified that, on one occasion, the Veteran was so disoriented that he went to his old residence, believing he still lived there.  The Veteran's wife also testified that the Veteran sometimes believes that the year is 1999 and thinks that his wife is a spy.  The Veteran also reported severe nightmares and some memory loss of events.  

Based upon review of all the competent and probative lay and medical evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's MDD symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As discussed in detail above, VA psychiatric examinations and VA mental health treatment notes reveal that the Veteran experienced deficiencies in work and mood.  Specifically, the Veteran reported surges in anxiety and corresponding physical symptoms including sweatiness and disorientation or derealization as well as feeling unfocused.  He has consistently reported depression, nightmares, and chronic sleep impairment.  Although the Veteran has been able to work, he has held six jobs in the last 14 months and has had significant difficulty with reliability and productivity.  

In addition, the Board notes that during the entire increased rating period on appeal, the assigned GAF scores have ranged from 50 to 55.  In the VA psychiatric examination dated February 2010, the Veteran's GAF score was 55.  In the January 2013 VA examination, the Veteran's GAF score was 55.  In the February 2013 VA examination, the Veteran's GAF score was 51.  VA treatment records from August 2011 to November 2012 reflect GAF scores of 50 and 55.  The Board finds that these GAF scores reflect moderate to severe MDD symptoms or moderate to severe difficulty in social, occupational, or school functioning.  Accordingly, resolving reasonable doubt in the Veteran's factor, the Board finds that a 70 percent disability evaluation for MDD is warranted for the entire increased rating period on appeal.

The Board further finds that, for the entire increased rating period on appeal, the Veteran's MDD does not more nearly approximate a 100 percent disability evaluation.  The Board finds that the Veteran's MDD symptoms do not demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130.  

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the evidence shows that the Veteran's overall MDD picture is already adequately contemplated by the 70 percent rating granted herein.  The Veteran does suffer from nightmares, but this is contemplated under sleep impairment listed under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  Disturbance of motivation and mood (depression), and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent and 70 percent rating criteria.  The same is true with the Veteran's anxiety which is a symptom contemplated under the 50 percent MDD disability rating.  The Veteran's reported panic attacks, occurring more than once per week, are adequately contemplated under the 70 percent MDD rating criteria.  Further, the competent and probative evidence of record demonstrates that the Veteran's thought process and communication are within normal limits.  The Veteran does not suffer from hallucinations, homicidal or suicidal ideations, and he has been found to be able to perform activities of daily living (including maintenance of minimal personal hygiene and handling his own finances).  The Veteran also reports a good relationship with his wife.  

For these reasons, the Board finds that the evidence of record, including the probative GAF scores in the record, do not demonstrate total occupational and social impairment.  Accordingly, the Board finds that a 100 percent MDD disability evaluation is not warranted.  

 Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for MDD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related 
factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's MDD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9434, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the Veteran's MDD was manifested by anxiety, panic attacks more than once a week, depression, hypervigilance, nightmares, sleep impairment, poor concentration, irritability, exaggerated startle response, flashbacks, social withdrawal, and inability to establish and maintain effective relationships.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the probative GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with an 
acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased disability rating of 70 percent, but no higher, for MDD is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


